Opinion issued April 18, 2002












In The
Court of Appeals
For The
First District of Texas



NO. 01-01-00038-CR
____________

JAN P. KEATON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 182nd District Court
Harris County, Texas
Trial Court Cause No. 750840



O P I N I O N
 Jan P. Keaton, appellant, pleaded guilty to aggravated assault.  Consistent with
the recommendation, the trial court deferred adjudication and placed her on
community supervision for three years.  The State filed a motion to adjudicate guilt,
and she plead true to the allegations.  The trial court assessed punishment at
confinement for two years.
	Appellant filed a motion for new trial alleging her counsel was ineffective for
misleading her to believe she must accept the two-year plea agreement or the trial
court would sentence her to six to eight years if she demanded a hearing.  The trial
court denied the motion for new trial, but gave appellant permission to appeal the
ruling on the motion for new trial.  See Tex. R. App. P. 25.2(b)(3). 
	No appeal may be taken from the trial court's determination to adjudicate guilt. 
See Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b) (Vernon Supp. 2002); Connolly
v. State, 983 S.W.2d 738, 741 (Tex. Crim. App. 1999).  This includes claims of
involuntariness of a plea of true to a motion to adjudicate.  Hargrave v. State, 10
S.W.3d 355, 357 (Tex. App.--Houston [1st Dist.] 1999, pet. ref'd).  Appellant is
attempting to do through the backdoor what is expressly prohibited if done through
the front door.  The trial court's order merely authorized appellant's appeal, it did not
confer jurisdiction on this Court.
	We dismiss the appeal for want of jurisdiction.
 
												Jackson B. Smith, Jr.
							Justice

Panel consists of Justices Cohen, Nuchia, and Smith. (1)
Do not publish.  Tex. R. App. P. 47.
1. 	The Honorable Jackson B. Smith, Jr., retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.